DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see Applicants’ Remarks, filed January 11, 2021, with respect to the rejection(s) of claim(s) 1, 6, 12, 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited reference Li et al. (US 2018/0317180).
Li teaches wherein in response to alpha being less than 1 a partial path loss compensation is performed and in response to alpha being equal to 1 a full path loss compensation is performed (Section 0138).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 9, 11, 12, 14, 16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat et al. (US 2020/0059867) in view of Liu et al. (US 2014/0171143) in view of Ishii et al. (US 2006/0172758) and in further view of Li et al. (US 2018/0317180).
Regarding Claim 1, Haghighat teaches a parameter configuration method, comprising: configuring, by a base station, a power control parameter, wherein the power control parameter comprises a first-type parameter and a second-type parameter, and the first-type parameter is configured based on a beam pair link (BPL) group, the BPL group comprising at least one BPL  and the second-type parameter is configured based on a BPL (Sections 0198, 0203 – 0206, path loss value for Type-1 is the power control parameter, Type-2 path loss value (See Section 0203)); and sending, by the base station, the power control parameter to a terminal device (Section 0206, the path loss value is sent by the base station).
Haghighat does not teach wherein a signal power PO expected to be received at a base station side comprises a first part P01 and a second part P02, the first-type parameter comprises P01 and a closed-loop power control parameter delta, and the second-type parameter comprises P02 and a path loss compensation factor alpha; and 
Liu, which also teaches power control, teaches a parameter and a path loss compensation factor alpha and a closed-loop power control parameter delta (Section 0082).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Haghighat with the above features of Liu for the purpose of configuring power control parameters for mobile stations in different locations thus optimizing two-tier network performance as taught by Liu.
Ishii, which also teaches power control, teaches a first part P01 and a second part P02 (Section 0061).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Haghighat combination with the above features of Ishii for the purpose of reducing the error rate of transmission power control bits and maintaining uplink reception quality of each wireless base station as taught by Ishii.  The combination of Liu and Ishii teaches the first-type parameter comprises P01 and a closed-loop power control parameter delta, and the second-type parameter comprises P02 and a path loss compensation factor alpha.
Li, which also teaches the determination of path loss, teaches wherein in response to alpha being less than 1 a partial path loss compensation is performed and 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Haghighat combination with the above features of Li for the purpose of providing power control in harsh environments such as indoors or basements as taught by Li.
Regarding Claim 6, Haghighat teaches a parameter obtaining method, comprising: receiving, by a terminal device, a power control parameter sent by a base station, wherein the power control parameter comprises a first-type parameter and a second-type parameter, and the first-type parameter is configured based on a beam pair link (BPL) group and the second-type parameter is configured based on a BPL, the BPL group comprising at least one BPL (Sections 0198, 0203 – 0206, path loss value for Type-1 is the power control parameter, Type-2 path loss value (See Section 0203), the path loss value is sent by the base station to the mobile device (See Section 0206)); and determining, by the terminal device, an uplink power of a BPL based on the power control parameter (Section 0206).
Haghighat does not teach wherein a signal power PO expected to be received at a base station side comprises a first part P01 and a second part P02, the first-type parameter comprises P01 and a closed-loop power control parameter delta, and the second-type parameter comprises P02 and a path loss compensation factor alpha; and wherein in response to alpha being less than 1 a partial path loss compensation is performed and in response to alpha being equal to 1 a full path loss compensation is performed

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Haghighat with the above features of Liu for the purpose of configuring power control parameters for mobile stations in different locations thus optimizing two-tier network performance as taught by Liu.
Ishii, which also teaches power control, teaches a first part P01 and a second part P02 (Section 0061).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Haghighat combination with the above features of Ishii for the purpose of reducing the error rate of transmission power control bits and maintaining uplink reception quality of each wireless base station as taught by Ishii.  The combination of Liu and Ishii teaches the first-type parameter comprises P01 and a closed-loop power control parameter delta, and the second-type parameter comprises P02 and a path loss compensation factor alpha.
Li, which also teaches the determination of path loss, teaches wherein in response to alpha being less than 1 a partial path loss compensation is performed and in response to alpha being equal to 1 a full path loss compensation is performed (Section 0138).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Haghighat combination 
Regarding Claim 12, Haghighat teaches an apparatus, comprising: a non-transitory memory storing instructions; and a processor coupled to the memory to execute the instructions to perform steps comprising: configure a power control parameter, wherein the power control parameter comprises a first-type parameter and a second-type parameter, and the first-type parameter is configured based on a beam pair link group and the second-type parameter is configured based on a BPL, the BPL group comprising at least one BPL (Sections 0198, 0203 – 0206, path loss value for Type-1 is the power control parameter, Type-2 path loss value (See Section 0203), base stations comprise processors that run code stored in memory); and send the power control parameter configured by the processor to a terminal device (Section 0206, the path loss value is sent by the base station).
Haghighat does not teach wherein a signal power PO expected to be received at a base station side comprises a first part P01 and a second part P02, the first-type parameter comprises P01 and a closed-loop power control parameter delta, and the second-type parameter comprises P02 and a path loss compensation factor alpha; and wherein in response to alpha being less than 1 a partial path loss compensation is performed and in response to alpha being equal to 1 a full path loss compensation is performed
Liu, which also teaches power control, teaches a parameter and a path loss compensation factor alpha and a closed-loop power control parameter delta (Section 0082).

Ishii, which also teaches power control, teaches a first part P01 and a second part P02 (Section 0061).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Haghighat combination with the above features of Ishii for the purpose of reducing the error rate of transmission power control bits and maintaining uplink reception quality of each wireless base station as taught by Ishii.  The combination of Liu and Ishii teaches the first-type parameter comprises P01 and a closed-loop power control parameter delta, and the second-type parameter comprises P02 and a path loss compensation factor alpha.
Li, which also teaches the determination of path loss, teaches wherein in response to alpha being less than 1 a partial path loss compensation is performed and in response to alpha being equal to 1 a full path loss compensation is performed (Section 0138).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Haghighat combination with the above features of Li for the purpose of providing power control in harsh environments such as indoors or basements as taught by Li.

Haghighat does not teach wherein a signal power PO expected to be received at a base station side comprises a first part P01 and a second part P02, the first-type parameter comprises P01 and a closed-loop power control parameter delta, and the second-type parameter comprises P02 and a path loss compensation factor alpha; and wherein in response to alpha being less than 1 a partial path loss compensation is performed and in response to alpha being equal to 1 a full path loss compensation is performed.
Liu, which also teaches power control, teaches a parameter and a path loss compensation factor alpha and a closed-loop power control parameter delta (Section 0082).

Ishii, which also teaches power control, teaches a first part P01 and a second part P02 (Section 0061).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Haghighat combination with the above features of Ishii for the purpose of reducing the error rate of transmission power control bits and maintaining uplink reception quality of each wireless base station as taught by Ishii.  The combination of Liu and Ishii teaches the first-type parameter comprises P01 and a closed-loop power control parameter delta, and the second-type parameter comprises P02 and a path loss compensation factor alpha.
Li, which also teaches the determination of path loss, teaches wherein in response to alpha being less than 1 a partial path loss compensation is performed and in response to alpha being equal to 1 a full path loss compensation is performed (Section 0138).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Haghighat combination with the above features of Li for the purpose of providing power control in harsh environments such as indoors or basements as taught by Li.

Regarding Claims 4, 9, The Haghighat combination teaches all of the claimed limitations recited in Claims 2, 6.  Haghighat further teaches the second-type parameter corresponds to a BPL, and one BPL uses one second-type parameter (Sections 0203, 0206, the BPL uses the Type-2 path loss value).
Regarding Claims 11, 20, The Haghighat combination teaches all of the claimed limitations recited in Claims 6, 16.  Haghighat further teaches calculating, by the terminal device based on a calculation mode that is of a downlink path loss estimate PL and that is indicated by the base station, a PL corresponding to a BPL group or a PL corresponding to a BPL (Sections 0206, 0207, wtru calculates path loss based on path loss received from the base station to determine uplink power); wherein the calculation mode comprises a first calculation mode or a second calculation mode; the first calculation mode is calculating the PL based on a BPL group, and a BPL in the BPL group use the same PL; and the second calculation mode is calculating the PL based on a BPL, wherein one BPL uses one PL (Sections 0201, 0206, the path loss is calculated for a BPL).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
February 25, 2021